


Exhibit 10.6

 

INDUSTRIAL LOGISTICS PROPERTIES TRUST
FORM OF INDEMNIFICATION AGREEMENT

 

THIS INDEMNIFICATION AGREEMENT (this “Agreement”), effective as of [DATE] (the
“Effective Date”), by and between Industrial Logistics Properties Trust, a
Maryland real estate investment trust (the “Company”), and [TRUSTEE/OFFICER]
(“Indemnitee”).

 

WHEREAS, Indemnitee currently serves as a trustee and/or executive officer of
the Company and may, in connection therewith, be subjected to claims, suits or
proceedings arising from such service; and

 

WHEREAS, as an inducement to Indemnitee to serve as [a/the] [title(s)] of the
Company, the Company has agreed to indemnify and to advance expenses and costs
incurred by Indemnitee in connection with any such claims, suits or proceedings,
to the maximum extent permitted by law as hereinafter provided; and

 

WHEREAS, the parties by this Agreement desire to set forth their agreement
regarding indemnification and advance of expenses;

 

NOW, THEREFORE, in consideration of the premises and the covenants contained
herein, the Company and Indemnitee do hereby covenant and agree as follows:

 

Section 1.                                           Definitions.  For purposes
of this Agreement:

 

(a)                     “Board” means the board of trustees of the Company.

 

(b)                     “Bylaws” means the bylaws of the Company, as they may be
amended from time to time.

 

(c)                      “Change in Control” means a change in control of the
Company occurring after the Effective Date of a nature that would be required to
be reported in response to Item 6(e) of Schedule 14A of Regulation 14A (or in
response to any similar item on any similar schedule or form) promulgated under
the Securities Exchange Act of 1934, as amended (the “Act”), whether or not the
Company is then subject to such reporting requirement; provided, however, that,
without limitation, such a Change in Control shall be deemed to have occurred if
after the Effective Date:

 

(i)             any “person” (as such term is used in Sections 13(d) and
14(d) of the Act) is or becomes the “beneficial owner” (as defined in Rule 13d-3
under the Act), directly or indirectly, of securities of the Company
representing 10% or more of the combined voting power of all the Company’s
then-outstanding securities entitled to vote generally in the election of
trustees without the prior approval of at least two-thirds of the members of the
Board in office immediately prior to such person attaining such percentage
interest;

 

(ii)          there occurs a proxy contest, or the Company is a party to a
merger, consolidation, sale of assets, plan of liquidation or other
reorganization not approved by at least two-thirds of the members of the Board
then in office, as a consequence of which members of the Board in office
immediately prior to such transaction or event constitute less than a majority
of the Board thereafter; or

 

(iii)       during any period of two consecutive years, other than as a result
of an event described in clause (a)(ii) of this Section 1, individuals who at
the beginning of such period constituted the Board (including for this purpose
any new trustee whose election or nomination for election by the Company’s
shareholders was approved by a vote of at least two-thirds of the trustees then
still in office who were trustees at the beginning of such period) cease for any
reason to constitute at least a majority of the Board.

 

(d)                     “Company Status” means the status of a Person who is or
was a trustee, director, officer, employee, agent or fiduciary of the Company or
any of its majority owned subsidiaries and the status of a Person who, while a
trustee, director, officer, employee, agent or fiduciary of the Company or any
of its majority owned

 

--------------------------------------------------------------------------------


 

subsidiaries, is or was serving at the request of the Company as a director,
trustee, officer, partner, manager or fiduciary of another corporation, real
estate investment trust, partnership, limited liability company, joint venture,
trust, employee benefit plan or any other Enterprise.

 

(e)                      “Control” of an entity, shall mean the possession,
direct or indirect, of the power to direct or cause the direction of the
management and policies of such entity, whether through ownership of voting
securities, by contract or otherwise.

 

(f)                       “Declaration of Trust” means the declaration of trust
(as defined in the Maryland REIT Law) of the Company, as it may be in effect
from time to time.

 

(g)                      “Disinterested Trustee” means a trustee of the Company
who is not and was not a party to the Proceeding in respect of which
indemnification or advance of Expenses is sought by Indemnitee.

 

(h)                     “Enterprise” shall mean the Company and any other
corporation, real estate investment trust, partnership, limited liability
company, joint venture, trust, employee benefit plan or other enterprise that
Indemnitee is or was serving at the express written request of the Company as a
director, trustee, officer, partner, manager or fiduciary.

 

(i)                         “Expenses”  means all expenses, including, but not
limited to, all attorneys’ fees and costs, retainers, court or arbitration
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees, and all other disbursements or expenses of the types
customarily incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, participating, or being or preparing to be a
witness in a Proceeding, or responding to, or objecting to, a request to provide
discovery in any Proceeding.  Expenses also shall include Expenses incurred in
connection with any appeal resulting from any Proceeding, including without
limitation the premium, security for, and other costs relating to any cost bond
or other appeal bond or its equivalent.

 

(j)                        “Independent Counsel” means a law firm, or a member
of a law firm, selected by the Company and acceptable to the Indemnitee, that is
experienced in matters of business law.  If, within twenty (20) days after
submission by Indemnitee of a written demand for indemnification pursuant to
Section 7(a) hereof, no Independent Counsel shall have been selected and agreed
to by Indemnitee, either the Company or Indemnitee may petition a Chosen Court
for the appointment as Independent Counsel of a person selected by the court or
by such other person as the court shall designate, and the person so appointed
shall act as Independent Counsel hereunder.

 

(k)                     “MGCL” means the Maryland General Corporation Law.

 

(l)                         “Maryland REIT Law” means Title 8 of the
Corporations and Associations Article of the Annotated Code of Maryland.

 

(m)                 “Person” means an individual, a corporation, a general or
limited partnership, an association, a limited liability company, a governmental
entity, a trust, a joint venture, a joint stock company or another entity or
organization.

 

(n)                     “Proceeding” means any threatened, pending or completed
claim, demand, action, suit, arbitration, alternate dispute resolution
mechanism, investigation, inquiry, administrative hearing or any other
proceeding, whether civil, criminal, administrative or investigative (including
on appeal), whether or not by or in the right of the Company, except one
initiated by an Indemnitee pursuant to Section 9.

 

Section 2.                                           Indemnification - General. 
The Company shall indemnify, and advance Expenses to, Indemnitee (a) as provided
in this Agreement and (b) otherwise to the maximum extent permitted by Maryland
law in effect on the Effective Date and as amended from time to time; provided,
however, that no change in Maryland law shall have the effect of reducing the
benefits available to Indemnitee hereunder based on Maryland law as in effect on
the Effective Date.  The rights of Indemnitee provided in this Section 2 shall
include, without limitation, the rights set forth in the other sections of this
Agreement, including any additional indemnification permitted by
Section 2-418(g) of the MGCL, as applicable to a Maryland real estate investment
trust by virtue of Section 8-301(15) of the Maryland REIT Law.

 

--------------------------------------------------------------------------------


 

Section 3.                                           Proceedings Other Than
Derivative Proceedings by or in the Right of the Company.  Indemnitee shall be
entitled to the rights of indemnification provided in this Section 3 if, by
reason of Indemnitee’s Company Status, Indemnitee is, or is threatened to be,
made a party to any Proceeding, other than a derivative Proceeding by or in the
right of the Company (or, if applicable, such other Enterprise at which
Indemnitee is or was serving at the request of the Company).  Pursuant to this
Section 3, Indemnitee shall be indemnified against all judgments, penalties,
fines and amounts paid in settlement and all Expenses incurred by Indemnitee or
on Indemnitee’s behalf in connection with a Proceeding by reason of Indemnitee’s
Company Status unless it is finally determined that such indemnification is not
permitted by the MGCL.

 

Section 4.                                           Derivative Proceedings by
or in the Right of the Company.  Indemnitee shall be entitled to the rights of
indemnification provided in this Section 4 if, by reason of Indemnitee’s Company
Status, Indemnitee is, or is threatened to be, made a party to any derivative
Proceeding brought by or in the right of the Company (or, if applicable, such
other Enterprise at which Indemnitee is or was serving at the request of the
Company).  Pursuant to this Section 4, Indemnitee shall be indemnified against
all judgments, penalties, fines and amounts paid in settlement and all Expenses
incurred by Indemnitee or on Indemnitee’s behalf in connection with such
Proceeding unless it is finally determined that such indemnification is not
permitted by the MGCL.

 

Section 5.                                           Indemnification for
Expenses of a Party Who is Partly Successful.  Without limitation on Section 3
or Section 4, if Indemnitee is not wholly successful in any Proceeding covered
by this Agreement, but is successful, on the merits or otherwise, as to one or
more but less than all claims, issues or matters in such Proceeding, the Company
shall indemnify Indemnitee under this Section 5 for all Expenses incurred by
Indemnitee or on Indemnitee’s behalf in connection with each successfully
resolved claim, issue or matter, allocated on a reasonable and proportionate
basis.  For purposes of this Section 5 and without limitation, the termination
of any claim, issue or matter in such a Proceeding by dismissal, with or without
prejudice, shall be deemed to be a successful result as to such claim, issue or
matter.

 

Section 6.                                           Advance of Expenses.  The
Company, without requiring a preliminary determination of Indemnitee’s ultimate
entitlement to indemnification hereunder, shall advance all Expenses incurred by
or on behalf of Indemnitee in connection with any Proceeding in which Indemnitee
may be involved, or is threatened to be involved, including as a party, a
witness or otherwise, by reason of Indemnitee’s Company Status, within ten
(10) days after the receipt by the Company of a statement or statements from
Indemnitee requesting such advance or advances from time to time, whether prior
to or after final disposition of such Proceeding.  Such statement or statements
shall reasonably evidence the Expenses incurred by Indemnitee and shall be
preceded or accompanied by a written affirmation by Indemnitee of Indemnitee’s
good faith belief that the standard of conduct necessary for indemnification by
the Company as authorized by the MGCL has been met and a written undertaking by
or on behalf of Indemnitee, in substantially the form of Exhibit A hereto or in
such other form as may be required under applicable law as in effect at the time
of the execution thereof, to reimburse the portion of any Expenses advanced to
Indemnitee relating to claims, issues or matters in the Proceeding as to which
it shall be finally determined that the standard of conduct has not been met and
which have not been successfully resolved as described in Section 5.  For the
avoidance of doubt, the Company shall advance Expenses incurred by Indemnitee or
on Indemnitee’s behalf in connection with such a Proceeding pursuant to this
Section 6 until it is finally determined that the Indemnitee is not entitled to
indemnification under law in respect of such Proceeding.  To the extent that
Expenses advanced to Indemnitee do not relate to a specific claim, issue or
matter in the Proceeding, such Expenses shall be allocated on a reasonable and
proportionate basis.  The undertaking required by this Section 6 shall be an
unlimited general obligation by or on behalf of Indemnitee and shall be accepted
without reference to Indemnitee’s financial ability to repay such advanced
Expenses and without any requirement to post security therefor.  At Indemnitee’s
request, advancement of any such Expense shall be made by the Company’s direct
payment of such Expense instead of reimbursement of Indemnitee’s payment of such
Expense.

 

Section 7.                                           Procedure for Determination
of Entitlement to Indemnification.

 

(a)                     To obtain indemnification under this
Agreement, Indemnitee shall submit to the Company a written demand therefor. 
The Secretary of the Company shall, promptly upon receipt of such a demand for
indemnification, provide copies of the demand to the Board.

 

--------------------------------------------------------------------------------


 

(b)                     Upon written request by Indemnitee for indemnification
pursuant to the first sentence of Section 7(a), a determination, if required by
applicable law, with respect to Indemnitee’s entitlement thereto shall promptly
be made in the specific case: (i) if a Change in Control shall have occurred, by
Independent Counsel in a written opinion to the Board, a copy of which shall be
delivered to Indemnitee; or (ii) if a Change in Control shall not have occurred
or if, after a Change in Control, Indemnitee shall so request, (A) by the Board
(or a duly authorized committee thereof) by a majority vote of a quorum
consisting of Disinterested Trustees, or (B) if a quorum of the Board consisting
of Disinterested Trustees is not obtainable or, even if obtainable, such quorum
of Disinterested Trustees so directs, by Independent Counsel in a written
opinion to the Board, a copy of which shall be delivered to Indemnitee, or
(C) if so directed by a majority of the members of the Board, by the
shareholders of the Company; and, if it is so determined that Indemnitee is
entitled to indemnification, payment to Indemnitee shall be made within ten
(10) days after such determination.  Any Independent Counsel, member of the
Board or shareholder of the Company shall act reasonably and in good faith in
making a determination regarding the Indemnitee’s entitlement to indemnification
under this Agreement.

 

(c)                      The Company shall pay the fees and expenses of
Independent Counsel, if one is appointed, and shall agree to fully indemnify
such Independent Counsel against any and all expenses, claims, liabilities and
damages arising out of or relating to this Agreement or the Independent
Counsel’s engagement as such pursuant hereto.

 

Section 8.                                           Presumptions and Effect of
Certain Proceedings.

 

(a)                     In making a determination with respect to entitlement to
indemnification hereunder, the Person or Persons making such determination shall
presume that Indemnitee is entitled to indemnification under this Agreement. 
Anyone seeking to overcome this presumption shall have the burden of proof and
the burden of persuasion by clear and convincing evidence.

 

(b)                     It shall be presumed that Indemnitee has at all times
acted in good faith and in a manner he reasonably believed to be in or not
opposed to the best interests of the Company.  Anyone seeking to overcome this
presumption shall have the burden of proof and the burden of persuasion by clear
and convincing evidence.  Without limitation of the foregoing, Indemnitee shall
be deemed to have acted in good faith if Indemnitee’s action is based on the
records or books of account of the Enterprise, including financial statements,
or on information supplied to Indemnitee by officers of the Enterprise in the
course of their duties, or on the advice of legal counsel for the Enterprise or
on information or records given or reports made to the Enterprise by an
independent certified public accountant or by an appraiser or other expert
selected with reasonable care by the Enterprise.  In addition, the knowledge or
actions, or failure to act, of any trustee, director, officer, agent or employee
of the Enterprise shall not be imputed to Indemnitee for purposes of determining
the right to indemnification under this Agreement.

 

(c)                      Neither the failure to make a determination pursuant to
Section 7(b) as to whether indemnification is proper in the circumstances
because Indemnitee has met any particular standard of conduct, nor an actual
determination by the Company (including by its trustees or Independent Counsel)
pursuant to Section 7(b) that Indemnitee has not met such standard of conduct,
shall be a defense to Indemnitee’s claim that indemnification is proper in the
circumstances or create a presumption that Indemnitee has not met any particular
standard of conduct.

 

(d)                     The termination of any Proceeding by judgment, order,
settlement, conviction, a plea of nolo contendere or its equivalent, or an entry
of an order of probation prior to judgment, shall not in and of itself adversely
affect the right of Indemnitee to indemnification or create a presumption that
Indemnitee did not meet the standard of conduct required for indemnification. 
The Company acknowledges that a settlement or other disposition short of final
judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty.  In the event that any Proceeding to
which Indemnitee is a party is resolved in any manner other than by adverse
judgment against Indemnitee (including, without limitation, settlement of such
action, claim or proceeding with or without payment of money or other
consideration), it shall be presumed that Indemnitee has been successful on the
merits or otherwise in such Proceeding.  Anyone seeking to overcome this
presumption shall have the burden of proof and the burden of persuasion by clear
and convincing evidence.

 

Section 9.                                           Remedies of Indemnitee.

 

(a)                     If (i) a determination is made pursuant to
Section 7(b) that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advance of Expenses is not timely made pursuant to Section 6,
(iii) no

 

--------------------------------------------------------------------------------


 

determination of entitlement to indemnification shall have been made pursuant to
Section 7(b) within thirty (30) days after receipt by the Company of the request
for indemnification, (iv) payment of indemnification is not made pursuant to
Section 5 within ten (10) days after receipt by the Company of a written request
therefor, or (v) payment of indemnification is not made within ten (10) days
after a determination has been made that Indemnitee is entitled to
indemnification, Indemnitee shall (A) unless the Company demands arbitration as
provided by Section 17, be entitled to an adjudication in a Chosen Court or
(B) be entitled to seek an award in arbitration as provided by Section 17, in
each case of Indemnitee’s entitlement to such indemnification or advance of
Expenses.

 

(b)                     In any judicial proceeding or arbitration commenced
pursuant to this Section 9, the Company shall have the burden of proving that
Indemnitee is not entitled to indemnification or advance of Expenses, as the
case may be.  In the event that a determination shall have been made pursuant to
Section 7(b) that Indemnitee is not entitled to indemnification, any judicial
proceeding or arbitration commenced pursuant to this Section 9 shall be
conducted in all respects as a de novo trial on the merits, and the Indemnitee
shall not be prejudiced by reason of the adverse determination under
Section 7(b).

 

(c)                      If a determination shall have been made pursuant to
Section 7(b) that Indemnitee is entitled to indemnification, the Company shall
be bound by such determination in any judicial proceeding or arbitration
commenced pursuant to this Section 9, absent a misstatement by Indemnitee of a
material fact, or an omission of a material fact necessary to make Indemnitee’s
statement not materially misleading, in connection with the demand for
indemnification.

 

(d)                     In the event that Indemnitee, pursuant to this
Section 9, seeks a judicial adjudication of or an award in arbitration as
provided by Section 17 to enforce Indemnitee’s rights under, or to recover
damages for breach of, this Agreement by the Company, or to recover under any
directors’ and officers’ liability insurance policies maintained by the Company,
the Company shall indemnify Indemnitee against any and all Expenses incurred by
Indemnitee in such judicial adjudication or arbitration and, if requested by
Indemnitee, the Company shall (within ten (10) days after receipt by the Company
of a written demand therefore) advance, to the extent not prohibited by law, any
and all such Expenses.

 

(e)                      The Company shall be precluded from asserting in any
judicial proceeding or arbitration commenced pursuant to this Section 9 that the
procedures and presumptions of this Agreement are not valid, binding and
enforceable and shall stipulate in any such judicial proceeding or arbitration
that the Company is bound by all the provisions of this Agreement.

 

(f)                       To the extent requested by Indemnitee and approved by
the Board, the Company may at any time and from time to time provide security to
Indemnitee for the Company’s obligations hereunder through an irrevocable bank
line of credit, funded trust or other collateral.  Any such security, once
provided to Indemnitee, may not be revoked or released without the prior written
consent of the Indemnitee.

 

(g)                      Interest shall be paid by the Company to Indemnitee at
the maximum rate allowed to be charged for judgments under the Courts and
Judicial Proceedings Article of the Annotated Code of Maryland for amounts which
the Company pays or is obligated to pay for the period (i) commencing with
either the tenth (10th) day after the date on which the Company was requested to
advance Expenses in accordance with Section 6 of this Agreement or the thirtieth
(30th) day after the date on which the Company was requested to make the
determination of entitlement to indemnification under Section 7(b) of this
Agreement, as applicable, and (ii) ending on the date such payment is made to
Indemnitee by the Company.

 

Section 10.                                    Defense of the Underlying
Proceeding.

 

(a)                     Indemnitee shall notify the Company promptly upon being
served with or receiving any summons, citation, subpoena, complaint, indictment,
information, notice, request or other document relating to any Proceeding which
may result in the right to indemnification or the advance of Expenses hereunder;
provided, however, that the failure to give any such notice shall not disqualify
Indemnitee from the right, or otherwise affect in any manner any right of
Indemnitee, to indemnification or the advance of Expenses under this Agreement
unless the Company’s ability to defend in such Proceeding or to obtain proceeds
under any insurance policy is materially and adversely prejudiced thereby, and
then only to the extent the Company is thereby actually so prejudiced.

 

--------------------------------------------------------------------------------


 

(b)                     Subject to the provisions of the last sentence of this
Section 10(b) and of Section 10(c) below, the Company shall have the right to
defend Indemnitee in any Proceeding which may give rise to indemnification
hereunder; provided, however, that the Company shall notify Indemnitee of any
such decision to defend within fifteen (15) days following receipt of notice of
any such Proceeding under Section 10(a) above, and the counsel selected by the
Company shall be reasonably satisfactory to Indemnitee.  The Company shall not,
without the prior written consent of Indemnitee, consent to the entry of any
judgment against Indemnitee or enter into any settlement or compromise which
(i) includes an admission of fault of Indemnitee, (ii) does not include, as an
unconditional term thereof, the full release of Indemnitee from all liability in
respect of such Proceeding, which release shall be in form and substance
reasonably satisfactory to Indemnitee or (iii) has the actual or purported
effect of extinguishing, limiting or impairing Indemnitee’s rights hereunder. 
This Section 10(b) shall not apply to a Proceeding brought by Indemnitee under
Section 9 above or Section 15.

 

(c)                      Notwithstanding the provisions of Section 10(b), if in
a Proceeding to which Indemnitee is a party by reason of Indemnitee’s Company
Status, (i) Indemnitee reasonably concludes, based upon an opinion of counsel
approved by the Company, which approval shall not be unreasonably withheld, that
Indemnitee may have separate defenses or counterclaims to assert with respect to
any issue which may not be consistent with other defendants in such Proceeding,
(ii) Indemnitee reasonably concludes, based upon an opinion of counsel approved
by the Company, which approval shall not be unreasonably withheld, that an
actual or apparent conflict of interest or potential conflict of interest exists
between Indemnitee and the Company, or (iii) the Company fails to assume the
defense of such Proceeding in a timely manner, Indemnitee shall be entitled to
be represented by separate legal counsel of Indemnitee’s choice, subject to the
prior approval of the Company, which shall not be unreasonably withheld, at the
expense of the Company.  In addition, if the Company fails to comply with any of
its obligations under this Agreement or in the event that the Company or any
other Person takes any action to declare this Agreement void or unenforceable,
or institutes any Proceeding to deny or to recover from Indemnitee the benefits
intended to be provided to Indemnitee hereunder, Indemnitee shall have the right
to retain counsel of Indemnitee’s choice, at the expense of the Company (subject
to Section 9(d)), to represent Indemnitee in connection with any such matter.

 

Section 11.                                    Liability Insurance.

 

(a)                     To the extent the Company maintains an insurance policy
or policies providing liability insurance for any of its trustees or
officers, Indemnitee shall be covered by such policy or policies, in accordance
with its or their terms, to the maximum extent of the coverage available for any
Company trustee or officer during the Indemnitee’s tenure as a trustee or
officer and, following a termination of Indemnitee’s service in connection with
a Change in Control, for a period of six (6) years thereafter.

 

(b)                     If, at the time of the receipt of a notice of a claim
pursuant to the terms hereof, the Company has directors’ and officers’ liability
insurance in effect, the Company shall give prompt notice of the commencement of
such proceeding to the insurers in accordance with the procedures set forth in
the respective policies.  The Company shall thereafter take all necessary or
desirable action to cause such insurers to pay, on behalf of the Indemnitee, all
amounts payable as a result of such proceeding in accordance with the terms of
such policies.

 

(c)                      In the event of any payment by the Company under this
Agreement the Company shall be subrogated to the extent of such payment to all
of the rights of recovery of Indemnitee with respect to any insurance policy. 
Indemnitee shall take all action necessary to secure such rights, including
execution of such documents as are necessary to enable the Company to bring suit
to enforce such rights in accordance with the terms of such insurance policy.
The Company shall pay or reimburse all expenses actually and reasonably incurred
by Indemnitee in connection with such subrogation.

 

Section 12.                                    Non-Exclusivity; Survival of
Rights.

 

(a)                     The rights of indemnification and advance of Expenses as
provided by this Agreement shall not be deemed exclusive of any other rights to
which Indemnitee may at any time be entitled under applicable law, the
Declaration of Trust or the Bylaws, any agreement or a resolution of the
shareholders entitled to vote generally in the election of trustees or of the
Board, or otherwise.  No amendment, alteration or repeal of this Agreement or of
any provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in
Indemnitee’s Company Status prior to such amendment, alteration or repeal.  To
the extent that a change in the Maryland REIT Law or the MGCL permits greater
indemnification than would be afforded

 

--------------------------------------------------------------------------------


 

currently under the Declaration of Trust, Bylaws and this Agreement, it is the
intent of the parties hereto that Indemnitee shall enjoy by this Agreement the
greater benefits so afforded by such change.  No right or remedy herein
conferred is intended to be exclusive of any other right or remedy, and every
other right and remedy shall be cumulative and in addition to every other right
and remedy given hereunder or now or hereafter existing at law or in equity or
otherwise.  The assertion or employment of any right or remedy hereunder, or
otherwise, shall not prevent the concurrent assertion or employment of any other
right or remedy.

 

(b)                     The Company shall not be liable under this Agreement to
make any payment of amounts otherwise indemnifiable or payable or reimbursable
as Expenses hereunder if and to the extent that Indemnitee has otherwise
actually received such payment under any insurance policy, contract, agreement
or otherwise.

 

Section 13.                                    Binding Effect.

 

(a)                     The indemnification and advance of Expenses provided by,
or granted pursuant to, this Agreement shall be binding upon and be enforceable
by the parties hereto and their respective successors and assigns (including any
direct or indirect successor by purchase, merger, consolidation or otherwise to
all or substantially all of the business or assets of the Company), shall
continue as to an Indemnitee who has ceased to be a trustee or executive officer
of the Company or a director, officer, partner, member, manager or trustee of
another Enterprise which such Person is or was serving at the request of the
Company, and shall inure to the benefit of Indemnitee and Indemnitee’s spouse,
assigns, heirs, devisees, executors and administrators and other legal
representatives.

 

(b)                     Any successor of the Company (whether direct or indirect
by purchase, merger, consolidation or otherwise) to all, substantially all or a
substantial part, of the business or assets of the Company shall be
automatically deemed to have assumed and agreed to perform this Agreement in the
same manner and to the same extent that the Company would be required to perform
if no such succession had taken place, provided that no such assumption shall
relieve the Company of its obligations hereunder.  To the extent required by
applicable law to give effect to the foregoing sentence and to the extent
requested by Indemnitee, the Company shall require and cause any such successor
to expressly assume and agree to perform this Agreement by written agreement in
form and substance satisfactory to Indemnitee.

 

Section 14.                                    Severability.  If any provision
or provisions of this Agreement shall be held to be invalid, illegal or
unenforceable for any reason whatsoever: (a) the validity, legality and
enforceability of the remaining provisions of this Agreement (including, without
limitation, each portion of any section of this Agreement containing any such
provision held to be invalid, illegal or unenforceable that is not itself
invalid, illegal or unenforceable) shall not in any way be affected or impaired
thereby; and (b) to the fullest extent possible, the provisions of this
Agreement (including, without limitation, each portion of any section of this
Agreement containing any such provision held to be invalid, illegal or
unenforceable, that is not itself invalid, illegal or unenforceable) shall be
construed so as to give effect to the intent manifested thereby.

 

Section 15.                                    Limitation and Exception to Right
of Indemnification or Advance of Expenses.  Notwithstanding any other provision
of this Agreement, (a) any indemnification or advance of Expenses to which
Indemnitee is otherwise entitled under the terms of this Agreement shall be made
only to the extent such indemnification or advance of Expenses does not conflict
with applicable Maryland law and (b) Indemnitee shall not be entitled to
indemnification or advance of Expenses under this Agreement with respect to any
Proceeding brought by Indemnitee, unless (i) the Proceeding is brought to
enforce rights under this Agreement, the Declaration of Trust, the Bylaws,
liability insurance policy or policies, if any, or otherwise or (ii) the
Declaration of Trust, the Bylaws, a resolution of the shareholders entitled to
vote generally in the election of trustees or of the Board or an agreement
approved by the Board to which the Company is a party expressly provides
otherwise.  Notwithstanding any other provision of this Agreement, a court of
appropriate jurisdiction, upon application of Indemnitee and such notice as the
court shall require, may order indemnification of Indemnitee by the Company in
the following circumstances:  (a) if such court determines that Indemnitee is
entitled to reimbursement under Section 2-418(d)(1) of the MGCL, the court shall
order indemnification, in which case Indemnitee shall be entitled to recover the
Expenses of securing such reimbursement; or (b) if such court determines that
Indemnitee is fairly and reasonably entitled to indemnification in view of all
the relevant circumstances, whether or not Indemnitee (i) has met the standard
of conduct set forth in Section 2-418(b) of the MGCL or (ii) has been adjudged
liable for receipt of an improper personal benefit under Section 2-418(c) of the
MGCL, the court may order such indemnification as the court shall deem proper
without regard to any limitation on such court-ordered indemnification
contemplated by Section 2-418(d)(2)(ii) of the MGCL.

 

--------------------------------------------------------------------------------


 

Section 16.                                    Specific Performance, Etc.  The
parties hereto recognize that if any provision of this Agreement is violated by
the Company, Indemnitee may be without an adequate remedy at law.  Accordingly,
in the event of any such violation, Indemnitee shall be entitled, if Indemnitee
so elects, to institute proceedings, either in law or at equity, to obtain
damages, to enforce specific performance, to enjoin such violation, or to obtain
any relief or any combination of the foregoing as Indemnitee may elect to
pursue.

 

Section 17.                                    Arbitration.

 

(a)                     Any disputes, claims or controversies regarding the
Indemnitee’s entitlement to indemnification or advancement of Expenses hereunder
or otherwise arising out of or relating to this Agreement, including any
disputes, claims or controversies brought by or on behalf of a party hereto or
any holder of equity interests (which, for purposes of this Section 17, shall
mean any holder of record or any beneficial owner of equity interests or any
former holder of record or beneficial owner of equity interests) of a party,
either on his, her or its own behalf, on behalf of a party or on behalf of any
series or class of equity interests of a party or holders of equity interests of
a party against a party or any of their respective trustees, directors, 
members, officers, managers, agents or employees, including any disputes, claims
or controversies relating to the meaning, interpretation, effect, validity,
performance or enforcement of this Agreement, including this arbitration
agreement or the governing documents of a party, (all of which are referred to
as “Disputes”) or relating in any way to such a Dispute or Disputes shall, on
the demand of any party to such Dispute or Disputes, be resolved through binding
and final arbitration in accordance with the Commercial Arbitration Rules (the
“Rules”) of the American Arbitration Association (“AAA”) then in effect, except
as those Rules may be modified in this Section 17.  For the avoidance of doubt,
and not as a limitation, Disputes are intended to include derivative actions
against the trustees, directors, officers or managers of a party and class
actions by a holder of equity interests against those individuals or entities
and a party.  For the avoidance of doubt, a Dispute shall include a Dispute made
derivatively on behalf of one party against another party.  For purposes of this
Section 17, the term “equity interest” shall mean, in respect of (i) the
Company, shares of beneficial interest of the Company, (ii) shares of
“membership interests” in an entity that is a limited liability company,
(iii) general partnership interests in an entity that is a partnership,
(iv) shares of capital stock of an entity that is a corporation and (v) similar
equity ownership interests in other entities.

 

(b)                     There shall be three (3) arbitrators.  If there are only
two (2) parties to the Dispute, each party shall select one (1) arbitrator
within fifteen (15) days after receipt by respondent of a copy of the demand for
arbitration.  The arbitrators may be affiliated or interested persons of the
parties.  If there are more than two (2) parties to the Dispute, all claimants,
on the one hand, and all respondents, on the other hand, shall each select, by
the vote of a majority of the claimants or the respondents, as the case may be,
one (1) arbitrator within fifteen (15) days after receipt of the demand for
arbitration. The arbitrators may be affiliated or interested persons of the
claimants or the respondents, as the case may be.  If either a claimant (or all
claimants) or a respondent (or all respondents) fail(s) to timely select an
arbitrator then the party (or parties) who has selected an arbitrator may
request AAA to provide a list of three (3) proposed arbitrators in accordance
with the Rules (each of whom shall be neutral, impartial and unaffiliated with
any party) and the party (or parties) that failed to timely appoint an
arbitrator shall have ten (10) days from the date AAA provides the list to
select one (1) of the three (3) arbitrators proposed by AAA.  If the party (or
parties) fail(s) to select the second (2nd) arbitrator by that time, the party
(or parties) who have appointed the first (1st) arbitrator shall then have ten
(10) days to select one (1) of the three (3) arbitrators proposed by AAA to be
the second (2nd) arbitrator; and, if he/they should fail to select the second
(2nd) arbitrator by such time, AAA shall select, within fifteen (15) days
thereafter, one (1) of the three (3) arbitrators it had proposed as the second
(2nd) arbitrator.  The two (2) arbitrators so appointed shall jointly appoint
the third (3rd) and presiding arbitrator (who shall be neutral, impartial and
unaffiliated with any party) within fifteen (15) days of the appointment of the
second (2nd) arbitrator.  If the third (3rd) arbitrator has not been appointed
within the time limit specified herein, then AAA shall provide a list of
proposed arbitrators in accordance with the Rules, and the arbitrator shall be
appointed by AAA in accordance with a listing, striking and ranking procedure,
with each party having a limited number of strikes, excluding strikes for cause.

 

(c)                      The place of arbitration shall be Boston, Massachusetts
unless otherwise agreed by the parties.

 

(d)                     There shall be only limited documentary discovery of
documents directly related to the issues in dispute, as may be ordered by the
arbitrators.  For the avoidance of doubt, it is intended that there shall be no
depositions and no other discovery other than limited documentary discovery as
described in the preceding sentence.

 

--------------------------------------------------------------------------------


 

(e)                      In rendering an award or decision (an “Award”), the
arbitrators shall be required to follow the laws of the State of Maryland
without regard to principles of conflicts of law.  Any arbitration proceedings
or award rendered hereunder and the validity, effect and interpretation of this
arbitration agreement shall be governed by the Federal Arbitration Act, 9 U.S.C.
§1 et seq.  An Award shall be in writing and shall state the findings of fact
and conclusions of law on which it is based.  Any monetary Award shall be made
and payable in U.S. dollars free of any tax, deduction or offset.  Subject to
Section 17(g), each party against which an Award assesses a monetary obligation
shall pay that obligation on or before the thirtieth (30th) day following the
date of such Award or such other date as the Award may provide.

 

(f)                       Except to the extent expressly provided by this
Agreement or as otherwise agreed by the parties thereto, each party and each
Person acting or seeking to act in a representative capacity (such Person, a
“Named Representative”) involved in a Dispute shall bear its own costs and
expenses (including attorneys’ fees), and the arbitrators shall not render an
Award that would include shifting of any such costs or expenses (including
attorneys’ fees) or, in a derivative case or class action, award any portion of
a party’s award to its attorneys, a Named Representative or any attorney of a
Named Representative.  Each party (or, if there are more than two (2) parties to
the Dispute, all claimants, on the one hand, and all respondents, on the other
hand, respectively) shall bear the costs and expenses of its (or their) selected
arbitrator and the parties (or, if there are more than two (2) parties to the
Dispute, all claimants, on the one hand, and all respondents, on the other hand)
shall equally bear the costs and expenses of the third (3rd) appointed
arbitrator.

 

(g)                      Notwithstanding any language to the contrary in this
Agreement, an Award, including but not limited to any interim Award, may be
appealed pursuant to the AAA’s Optional Appellate Arbitration Rules (the
“Appellate Rules”).  An Award shall not be considered final until after the time
for filing the notice of appeal pursuant to the Appellate Rules has expired. 
Appeals must be initiated within thirty (30) days of receipt of an Award by
filing a notice of appeal with any AAA office. Following the appeal process, the
decision rendered by the appeal tribunal may be entered in any court having
jurisdiction thereof.  For the avoidance of doubt, and despite any contrary
provision of the Appellate Rules, Section 17(f) shall apply to any appeal
pursuant to this Section 17 and the appeal tribunal shall not render an Award
that would include shifting of any costs or expenses (including attorneys’ fees)
of any party or Named Representative or the payment of such costs and expenses,
and all costs and expenses of a party or Named Representative shall be its sole
responsibility.

 

(h)                     Following the expiration of the time for filing the
notice of appeal, or the conclusion of the appeal process set forth in
Section 17(g), an Award shall be final and binding upon the parties thereto and
shall be the sole and exclusive remedy between those parties relating to the
Dispute, including any claims, counterclaims, issues or accounting presented to
the arbitrators.  Judgment upon an Award may be entered in any court having
jurisdiction.  To the fullest extent permitted by law, no application or appeal
to any court of competent jurisdiction may be made in connection with any
question of law arising in the course of arbitration or with respect to any
award made except for actions relating to enforcement of this agreement to
arbitrate or any arbitral award issued hereunder and except for actions seeking
interim or other provisional relief in aid of arbitration proceedings in any
court of competent jurisdiction.

 

(i)                         This Section 17 is intended to benefit and be
enforceable by the parties hereto and their respective holders of equity
interests, trustees, directors, officers, managers, agents or employees, and
their respective successors and assigns, and shall be binding upon all such
parties and their respective holders of equity interests, and be in addition to,
and not in substitution for, any other rights to indemnification or contribution
that such individuals or entities may have by contract or otherwise.

 

Section 18.                                    Venue.  Each party hereto agrees
that it shall bring any Proceeding in respect of any claim arising out of or
related to this Agreement exclusively in the courts of the State of Maryland and
the Federal courts of the United States, in each case, located in the City of
Baltimore (the “Chosen Courts”).  Solely in connection with claims arising under
this Agreement, each party irrevocably and unconditionally (i) submits to the
exclusive jurisdiction of the Chosen Courts, (ii) agrees not to commence any
such Proceeding except in such courts, (iii) waives, to the fullest extent it
may legally and effectively do so, any objection which it may now or hereafter
have to the laying of venue of any such Proceeding in the Chosen Courts,
(iv) waives, to the fullest extent permitted by law, the defense of an
inconvenient forum to the maintenance of such Proceeding, (v) agrees that
service of process upon such party in any such Proceeding shall be effective if
notice is given in accordance with Section 24 and (vi) agrees to request and/or

 

--------------------------------------------------------------------------------


 

consent to the assignment of any dispute arising out of this Agreement or the
transactions contemplated by this Agreement to the Chosen Courts’ Business and
Technology Case Management Program, or similar program.  Nothing in this
Agreement will affect the right of any party hereto to serve process in any
other manner permitted by law.  A final judgment in any such Proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.  EACH PARTY HERETO IRREVOCABLY WAIVES ANY
AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS.  Notwithstanding anything herein
to the contrary, if a demand for arbitration of a Dispute is made pursuant to
Section 17, this Section 18 shall not preempt resolution of the Dispute pursuant
to Section 17.

 

Section 19.                                    Adverse Settlement.  The Company
shall not seek, nor shall it agree to or support, or agree not to contest any
settlement or other resolution of any matter that has the actual or purported
effect of extinguishing, limiting or impairing Indemnitee’s rights hereunder,
including without limitation the entry of any bar order or other order, decree
or stipulation, pursuant to 15 U.S.C. § 78u-4 (the Private Securities Litigation
Reform Act), or any similar foreign, federal or state statute, regulation,
rule or law.

 

Section 20.                                    Period of Limitations.  To the
fullest extent permitted by law, no legal action shall be brought, and no cause
of action shall be asserted, by or on behalf of the Company or any controlled
affiliate of the Company against Indemnitee, Indemnitee’s spouse, heirs,
executors or personal or legal representatives after the expiration of two years
from the date of accrual of such cause of action, and any claim or cause of
action of the Company or its controlled affiliate shall be extinguished and
deemed released unless asserted by the timely filing of a legal action within
such two-year period; provided, however, if any shorter period of limitations is
otherwise applicable to any such cause of action, such shorter period shall
govern.

 

Section 21.                                    Counterparts.  This Agreement may
be executed in any number of counterparts, all of which shall be considered one
and the same agreement and shall become effective when counterparts have been
signed by each of the parties hereto and delivered to the other party (including
via facsimile or other electronic transmission), it being understood that each
party hereto need not sign the same counterpart.

 

Section 22.                                    Delivery by Electronic
Transmission.  This Agreement and any signed agreement or instrument entered
into in connection with this Agreement or contemplated hereby, and any
amendments hereto or thereto, to the extent signed and delivered by means of an
electronic transmission, including by a facsimile machine or via email, shall be
treated in all manner and respects as an original agreement or instrument and
shall be considered to have the same binding legal effect as if it were the
original signed version thereof delivered in person.  At the request of any
party hereto or to any such agreement or instrument, each other party hereto or
thereto shall re-execute original forms thereof and deliver them to the other
parties.  No party hereto or to any such agreement or instrument shall raise the
use of electronic transmission by a facsimile machine or via email to deliver a
signature or the fact that any signature or agreement or instrument was
transmitted or communicated through electronic transmission as a defense to the
formation of a contract and each such party forever waives any such defense.

 

Section 23.                                    Modification and Waiver.  No
supplement, modification or amendment of this Agreement shall be binding unless
executed in writing by both of the parties hereto.  No waiver of any of the
provisions of this Agreement shall be deemed to, or shall, constitute a waiver
of any other provisions hereof (whether or not similar) nor shall such waiver
constitute a continuing waiver.

 

Section 24.                                    Notices.  Any notice, report or
other communication required or permitted to be given hereunder shall be in
writing unless some other method of giving such notice, report or other
communication is accepted by the party to whom it is given, and shall be given
by being delivered at the following addresses to the parties hereto:

 

(a)         If to Indemnitee, to:  The address set forth on the signature
page hereto.

 

(b)         If to the Company to:

 

Industrial Logistics Properties Trust

Two Newton Place

255 Washington Street, Suite 300

Newton, Massachusetts 02458-1634

Attn: Secretary

 

--------------------------------------------------------------------------------


 

or to such other address as may have been furnished to the Indemnitee by the
Company or to the Company by Indemnitee, as the case may be.

 

Section 25.                                    Governing Law.  The provisions of
this Agreement and any Dispute, whether in contract, tort or otherwise, shall be
governed by and construed in accordance with the laws of the State of Maryland
without regard to principles of conflicts of law.

 

Section 26.                                    Interpretation.

 

(a)                     Generally.  Unless the context otherwise requires, as
used in this Agreement: (a) words defined in the singular have the parallel
meaning in the plural and vice versa; (b)”Articles,” “Sections,” and “Exhibits”
refer to Articles, Sections and Exhibits of this Agreement unless otherwise
specified; and (c) “hereto” and “hereunder” and words of like import used in
this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement.

 

(b)                     Additional Interpretive Provisions.  The headings in
this Agreement are for reference purposes only and shall not in any way affect
the meaning or interpretation of this Agreement.  Any capitalized term used in
any Exhibit to this Agreement, but not otherwise defined therein, shall have the
meaning as defined in this Agreement.  References to any statute shall be deemed
to refer to such statute as amended from time to time and to any rules or
regulations promulgated thereunder and any successor statute or statutory
provision.  References to any agreement are to that agreement as amended,
modified or supplemented from time to time in accordance with the terms hereof
and thereof.  References to any Person include the successors and permitted
assigns of that Person.  Reference to any agreement, document or instrument
means the agreement, document or instrument as amended or otherwise modified
from time to time in accordance with the terms thereof, and if applicable
hereof.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have executed or caused to be executed on
their behalf this Agreement as of the date first written above.

 

 

INDUSTRIAL LOGISTICS PROPERTIES TRUST

 

 

 

By:

 

 

Name:

 

Title:

 

 

 

 

 

[INDEMNITEE]

 

 

 

 

 

 

 

Indemnitee’s Address:

 

 

 

[ ]

 

[Signature Page to Indemnification Agreement]

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF AFFIRMATION AND

UNDERTAKING TO REPAY EXPENSES ADVANCED

 

To the Board of Trustees of Industrial Logistics Properties Trust:

 

This affirmation and undertaking is being provided pursuant to that certain
Indemnification Agreement dated                                 , 20   (the
“Indemnification Agreement”), by and between Industrial Logistics Properties
Trust, a Maryland real estate investment trust (the “Company”), and the
undersigned Indemnitee, pursuant to which I am entitled to advancement of
expenses in connection with [Description of Claims/Proceeding] (together, the
“Claims”).  Terms used, and not otherwise defined, herein shall have the
meanings specified in the Indemnification Agreement.

 

I am subject to the Claims by reason of my Company Status or by reason of
alleged actions or omissions by me in such capacity.

 

I hereby affirm my good faith belief that the standard of conduct necessary for
my indemnification has been met.

 

In consideration of the advancement of Expenses by the Company for attorneys’
fees and related expenses incurred by me in connection with the Claims (the
“Advanced Expenses”), I hereby agree that if, in connection with a proceeding
regarding the Claim, it is ultimately determined that I am not entitled to
indemnification under law with respect to an act or omission by me, then I shall
promptly reimburse the portion of the Advanced Expenses relating to the
Claim(s) as to which the foregoing findings have been established and which have
not been successfully resolved as described in Section 5 of the Indemnification
Agreement.  To the extent that Advanced Expenses do not relate to specific
Claims, I agree that such Advanced Expenses may be allocated on a reasonable and
proportionate basis.

 

IN WITNESS WHEREOF, I have executed this affirmation and undertaking on
                     ,      .

 

WITNESS:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Print name of witness

 

Print name of Indemnitee

 

--------------------------------------------------------------------------------


 

Schedule to Exhibit 10.6

 

The following individuals are parties to Indemnification Agreements with the
Company which are substantially identical in all material respects to the
representative Indemnification Agreement filed herewith and are dated as of the
respective dates listed below.

 

Jacquelyn S. Anderson

 

January 11, 2018

Jennifer B. Clark

 

January 11, 2018

Bruce M. Gans

 

January 11, 2018

Lisa Harris Jones

 

January 11, 2018

Vern D. Larkin

 

January 11, 2018

Joseph L. Morea

 

January 11, 2018

John C. Popeo

 

January 11, 2018

Adam D. Portnoy

 

January 11, 2018

Barry M. Portnoy

 

January 11, 2018

Richard W. Siedel, Jr.

 

January 11, 2018

 

--------------------------------------------------------------------------------
